VOYAGEUR MUTUAL FUNDS III Delaware Select Growth Fund (the “Fund”) Supplement to the Fund’s Class A, Class B, Class C, Class R, and Institutional Class Summary Prospectus dated August 28, 2013 The following replaces the information in the section entitled “Who manages the Fund? – Investment manager”: Who manages the Fund? Investment manager Portfolio managers Title with Delaware Management Company Start date on the Fund Jeffrey S. Van Harte, CFA Senior Vice President, Chief Investment Officer – Focus Growth Equity May 2005 Christopher J. Bonavico, CFA Vice President, Senior Portfolio Manager, Equity Analyst May 2005 Kenneth F. Broad, CFA Vice President, Senior Portfolio Manager, Equity Analyst May 2005 Patrick G. Fortier, CFA Vice President, Portfolio Manager, Equity Analyst May 2005 Gregory M. Heywood, CFA Vice President, Portfolio Manager, Equity Analyst May 2005 Daniel J. Prislin, CFA Vice President, Senior Portfolio Manager, Equity Analyst May 2005 Christopher M. Ericksen, CFA Vice President, Portfolio Manager, Equity Analyst July 2007 Ian D. Ferry Assistant Vice President, Portfolio Manager, Equity Analyst January 2013 Delaware Investments has signed an agreement with its Focus Growth Team to establish a new joint venture called Jackson Square Partners.Delaware Management Company intends to seek Board approval to appoint Jackson Square Partners as the sub-advisor to the Fund and to authorize a proxy solicitation to obtain the requisite shareholder approval.If the new sub-advisory arrangements are not approved, Delaware Management Company will pursue an alternative recommendation and the Fund’s Board of Trustees will determine an appropriate course of action. Investments in the Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated February 18, 2014.
